On order of the Court, the motion to seal part of the court record is GRANTED. The motion to quash the untimely answer is DENIED, and the motion for an extension of time to file an answer is GRANTED. The application for leave to appeal the December 13, 2018 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
Bernstein, J., did not participate because of his prior representation of a party in an unrelated matter.